Motion and cross motion granted only insofar as to amend the memorandum decision (161 AD2d 438) filed on May 17, 1990 by changing the last sentence of the second paragraph thereof to read as follows: "At the same time, prior to plaintiff’s withdrawal, the firm agreed to receive its $200,000 contingency fee at the rate of $50,000 per year over a four-year period.” It is further ordered that last two sentences of first paragraph on third page of aforesaid memorandum decision (supra, at 439) are amended to read as follows: "With a one-third overhead reduction, it would appear to be $422. Thus, the $8,138 award based on contingency fees should be reduced to $422.” Concur —Kupferman, J. P., Ross, Asch, Ellerin and Rubin, JJ.